Citation Nr: 1431796	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-33 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied increased ratings.  In the December 2013 Board decision that adjudicated the claims for increased ratings, the claim for a TDIU was found to be part and parcel with the claims for increased ratings, was taken under appeal, and was remanded for further development.  In a May 2014 statement of the case, the RO denied a TDIU.  The claim has now been returned to the Board.


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for posttraumatic stress disorder (PTSD), rated as 50 percent disabling, diabetes mellitus with erectile dysfunction, rated as 20 percent disabling, a left shoulder disability, rated as 20 percent disabling, tinnitus, rated as 10 percent disabling, and noncompensable left ear hearing loss and hemorrhoids, with a combined rated of 70 percent.

2.  The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of TDIU are not met.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Notice was provided in January 2014 as to the elements necessary to substantiate a claim for TDIU and the claim was subsequently adjudicated a May 2014 statement of the case.  Mayfield, 444 F.3d at 1333. 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, and VA examination reports are of record.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's Virtual VA and the VBMS claims file, noting that all records have been considered by the RO in the first instance. 

The Board finds that there has been substantial compliance with the previous remand directives and no further action is necessary in this regard.  To that extent, the Board requested a VA opinion that addressed whether the Veteran's service-connected disabilities, singly or jointly, rendered him unable to secure or follow a substantially gainful occupation.  The reports of VA examination addressed each functional limitation related to the Veteran's service-connected disabilities and provided clear conclusions as to whether his disabilities precluded employment.  Thus, further development is unnecessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  Additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 


II.  Analysis

The Veteran contends that his service-connected disabilities render him unemployable.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2013).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2013).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is currently service-connected for posttraumatic stress disorder (TDIU), rated as 50 percent disabling, diabetes mellitus with erectile dysfunction, rated as 20 percent disabling, a left shoulder disability, rated as 20 percent disabling, tinnitus, rated as 10 percent disabling, and noncompensable left ear hearing loss and hemorrhoids, with a combined rated of 70 percent.  Thus, the threshold disability percentage requirement for a TDIU under section 4.16(a) is met. 

Turning to the evidence of record, in pertinent summary of the Veteran's disabilities, VA treatment records reflect that in January 2006, the Veteran's diabetes was in good control.  He stated that he was keeping control of his depression and PTSD, stating that he did constantly think about Vietnam and had nightmares, but was doing better now that he was not drinking or smoking.  In February 2006, it was noted that he had lost 50 pounds in the previous year due to diet and exercise.  He was able to walk up five flights of stairs.  These records show that he had a lung injury in 1996 while at work due to thermal inhalation.  He was on home oxygen due to chronic obstructive pulmonary disease related to the work injury.  A December 2006 VA examination showed that the Veteran's diabetes was diet controlled.  There was no history of hypoglycemic episodes.  There were no diabetic complications.  An August 2007 VA examination shows the Veteran's report that he could not accomplish any overhead activities due to left shoulder pain.  Physical examination showed 5/5 strength of the shoulder and he could raise his arm to 130 degrees.  There was pain on cross-body manipulation.  A May 2008 VA examination reflects that the Veteran's blood sugars had been rising over the previous year and he was taking medication for control.  In June 2008, the Veteran had considerable loss of strength and range of motion due to left shoulder pain and arthritis.  Also in June 2008, he was treated for chronic muscle cramps of the toes, calves, thighs, biceps, and hands.  An October 2008 VA examination shows that the Veteran could no longer raise his arm above shoulder level, with range of motion limited to 80 degrees.  His motion was found to be somewhat limited due to pain.  He had some weakness of the rotator cuff muscles.  There was no additional functional impairment found.  In December 2008, the Veteran was receiving monthly blood transfusions due to bone marrow cancer.  He would become weak prior to a transfusion.  His hearing was fine but he did have chronic drainage of the left ear.  He felt that his PTSD was under control and did not wish to seek mental health counseling.  

VA treatment records reflect that in March 2009, the Veteran was diagnosed with major depression with symptom onset following diagnosis of bone marrow cancer.  He also appeared to meet the criteria for PTSD due to traumas experienced in Vietnam.  His PTSD symptoms included emotional avoidance, re-experiencing the events, and arousal, including difficulty sleeping and hypervigilence.  He started taking a sleep medication that had improved his sleep.  A June 2009 VA examination reflects the assessment that the Veteran had described a moderate psychosocial functional status.  He had worked successfully for many year until a work accident in 1996.  He kept up with routine responsibilities of self-care.  He had never married and was not close to his family.  His recreational pursuits and social interactions were limited.  He had a long history of PTSD symptoms, including persistent re-experiencing, avoidance, and increased arousal, and those symptoms were chronic and moderate in degree.  The examiner concluded that the Veteran's PTSD would only cause mild vocational limitations, which was also based upon the Veteran's report that when he worked he was able to work seven days per week and got along with his co-workers.  He had had a good work ethic and was a hard worker.  An April 2009 counseling record reflects that the Veteran was having a decrease in Vietnam-related dreams and memories due to counseling.  His sleep was helped by a prescribed sleep aid.  He felt tired and run down following his weekly blood transfusions.  

A February 2011 VA examination reflects that the Veteran had severe left shoulder pain.  He was able to walk and to complete his activities of daily living despite that pain.  Physical examination showed tenderness over the shoulder joints and limitation of motion to below shoulder level.  The assessment was that the Veteran's left shoulder limited his function due to decreased range of motion.  There was no further loss of function on repetition.  A February 2011 VA examination reflects tinnitus and mild to moderate hearing loss, bilaterally.  Counseling records reflect that in June 2011, the Veteran continued to have nightmares and intrusive memories of his Vietnam experiences.  He had not had a blood transfusion in two years and his bone marrow cancer was in remission.  He appeared relaxed and positive, less stressed than in the past.  In March 2012, he was tearful when discussing his war experiences but was able to calm down after talking about his symptoms.  His mood was even, but he was in physical pain and discomfort.  In May 2012, his counselor stated that the Veteran had strong symptoms of PTSD.  He suffered from intrusive memories, social isolation, chronic difficulties with relationships, and avoidance.  A June 2012 VA examination reflects that the Veteran was assessed to continue to meet the criteria for chronic PTSD.  He also suffered from symptoms of major depression that was not related to his Vietnam experiences, but rather to long term medical and physical issues.  His depressive symptoms included a neurovegetative state, poor sleep and concentration, and low energy.  However, those symptoms overlapped with his PTSD and could not be completely separated.  His physical disabilities had worsened since that last VA examination, and with that, his depressive symptoms.  The Veteran stated that he felt that his mental health had worsened.  A February 2013 VA examination reflects that the Veteran reported daily tinnitus.  It was assessed that his tinnitus did not impact his ordinary conditions of daily life, including his ability to work.

On March 2013 VA examination for TDIU purposes, the Veteran reported that the highest level of education completed was 10th grade.  He had worked until 1997 as a maintenance worker.  He had not worked since then.  He was able to look after his activities of daily living, including being able to cook and drive.  He tried to walk around Walmart for one hour each day and then went grocery shopping.  He would then watch television and some other activities.  

With regard to his hearing loss and tinnitus, he noticed impaired hearing when he worked in his civilian occupation following service.  His work restrictions were that if communication were required, his work area should be quiet.  Telephone use should not be extensive as that would be more difficult for the hearing impaired in the absence of verbal cues.  Understanding in groups and meetings was not desirable due to increased distance from the speaker.  The work environment should not have hazardous noise levels.  The examiner determined that the Veteran's hearing loss and tinnitus did not render him unemployable, as both conditions could more often than not be rehabilitated through the use of hearing instruments and assistance devices, as well as vocational rehabilitation and medical intervention.  Moreover, the Veteran's word recognition was excellent, bilaterally.  He was able to follow a conversation without difficulty in a quiet environment.   

With regard to his diabetes, he reported one episode of hypoglycemia in the previous 12 months.  The examiner concluded that there were no limitations in employment due to the Veteran's diabetes.  His recent hospitalization for hypoglycemia was the first diabetes-related hospitalization he had had.  There were no functional limitations due to his diabetes-related erectile dysfunction.  

With regard to his hemorrhoids, the Veteran reported that following a hemorrhoidectomy, he had not had any further problems with hemorrhoids.  

With regard to his left shoulder disability, he reported daily shoulder pain with certain movements.  He had not had any shoulder surgeries.  Physical therapy had not helped to resolve his pain.  His left shoulder pain would worsen four to five times per year with a change in the weather.  The pain would last for a few days and then would improve with time.  Range of motion of the left shoulder was above shoulder level.  There was pain on movement.  Muscle strength was normal.  The examiner concluded that the Veteran's left shoulder disability impacted his ability to work in that the Veteran reported that he did not want to lift anything with his left hand in fear that he would drop it.  He avoided overhead work.  He had left hand tremors unrelated to his left shoulder disability.  The Veteran was right-handed and tended to compensate for most activities using his right hand and arm.  

With regard to his PTSD, the Veteran was receiving group therapy.  He continued to meet the criteria for PTSD.  He was observed to walk slowly and was using an oxygen tank.  His affect was friendly and engaging.  He presented in a positive manner and was able to laugh and joke.  He showed good insight into his stressors.  His memory was intact, though he was sometimes forgetful of minor things.  He slept in two to three hour spurts at night.  He had a bad appetite and at times, difficulty in concentration.  He spent a lot of his time sitting around during the day.  He tried to walk every day.  He had ongoing stressors related to finances, his medial and physical problems, and social and emotional isolation.  It was noted that his depression was not as clear on examination, as he did not present with noticeable depressive symptoms.  He had some neurovegetative signs that were related to his PTSD.  He appeared to be managing his situational stressors and mood issues effectively.  The Veteran felt that his symptoms were worse as he was getting older and thinking about Vietnam more frequently.  His thought processes were somewhat concrete.  His analytical ability and fine motor skills were generally fine.  He was generally able to follow detailed instructions.  He was not reporting any significant memory problems.  He had poor concentration at times.  He had some difficulty getting along with others.  His mood was up and down.  His personal appearance and self-care were OK.  There appeared to be no impairment of vocational functioning due to medications, age, or nonservice-connected disabilities in the psychiatric area.  

An April 2014 addendum opinion to the TDIU examination stated that it was less likely than not that the Veteran's service-connected disabilities in combination made it impossible for the Veteran to sustain substantially gainful employment because none of his service-connected disabilities individually or in combination were that severe or disabling.  

In this case, the Veteran contends mainly that his PTSD symptoms and his left shoulder disability preclude employment.  However, the Board finds that the competent and probative medical evidence weigh against his claim, and thus his claim for a TDIU cannot prevail.  

With regard to his PTSD, the evidence reflects that the Veteran does struggle with significant, chronic PTSD symptoms including social isolation, re-experiencing, and arousal.  However, VA examination has resulted in a finding that the Veteran's PTSD results in no more than a moderate impairment socially and vocationally: the Veteran has been shown to be able to attend to his activities of daily living, has been able to manage his psychiatric symptoms independently, has not needed psychiatric medication for control of symptoms, has benefited from individual and group counseling, and, when he was employed, was a hard worker and was able to get along with others on the job.  On VA examination and in the counseling records, there is no indication that his PTSD prevents substantially gainful employment.  Rather, the evidence demonstrates that he retired following a severe respiratory injury and has not been able to work since the injury.  In that regard, the VA examinations and treatment records demonstrate that the Veteran has been shown to be able to engage in conversation positively, has minimal memory problems, and has average, or 'fine' concentration and analytical ability.  While the Veteran is socially isolated, he is able to attend to his daily grocery shopping and walking exercises in populated areas.  His depression, which was concluded to be as due to his nonservice-connected bone marrow cancer, has improved since that disease has been in remission.  Thus, while the Veteran does suffer from PTSD symptoms that might affect his employability, the evidence does not demonstrate that it prevents substantially gainful employment.  Significantly, there is no positive medical opinion of record to support the Veteran's claim.

With regard to the Veteran's left shoulder disability, that disability has resulted in pain when lifting above shoulder level and therefore necessitates that the Veteran not complete heavy or overhead lifting.  He has been assessed to be able to compensate by using his right arm and hand, and he is right-handed.  On 2014 VA examination, he was shown to have almost normal range of motion of the shoulder.  He has shown consistently to have normal or close to normal muscle strength in the left arm.  Notably, the 2014 VA examiner concluded an the addendum opinion that his left shoulder disability did not prevent substantially gainful employment.

With regard to the Veteran's diabetes mellitus, that disability has been assessed to have no functional impact on employment, in that other than one hospitalization for hypoglycemia, the Veteran has not suffered from any symptoms that would interfere with employment.

Lastly, the Veteran's hearing loss and tinnitus have not been assessed to prevent substantially gainful employment.  While the Veteran does have trouble hearing in a crowd, or during a presentation, or on the telephone, occupational trouble could be alleviated with the use of hearing aids.  Notably, the Veteran's hearing loss is mild to moderate, and he receives a noncompensable rating, demonstrating that it is not of such severity that it would preclude employment.  The Veteran's hemorrhoids have resolved.
The evidence in this case does not show that the Veteran cannot perform the acts required by employment due to his service-connected disabilities.  While the Board is cognizant that the Veteran would have difficulty working due to the physical restrictions related to his left shoulder disability, with regard to heavy lifting or overhead lifting, his PTSD, with regard to symptoms of social avoidance, re-experiencing, and arousal, and due to his hearing loss and tinnitus, with some restrictions with regard to his ability to hear in crowds or on the phone, the preponderance of the evidence of record, including multiple competent VA opinions, demonstrates that the Veteran is not precluded from securing and following substantially gainful employment due to his service-connected disabilities.   Notably, the Veteran retired in 1996 after having worked in the same employment position for many years due to a severe nonservice-connected respiratory disability.  There is no indication that his service-connected disabilities affected his employment prior to his retirement, or that during the appeal period they have, either solely or taken together, precluded employment.

The probative evidence of record shows that the Veteran is capable of performing the acts required in obtaining and maintaining a substantially gainful occupation.  Unfortunately, the fact that a Veteran is currently not working or may have difficulty finding a job is not determinative in adjudicating a claim for a TDIU rating.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for a TDIU rating due to service-connected right disabilities.  Consequently, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

A TDIU is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


